Title: To Alexander Hamilton from Major General Nathanael Greene, [15 May 1780]
From: Greene, Nathanael
To: Hamilton, Alexander


[Morristown, New Jersey, May 15, 1780]
Dear Sir
I thank you kindly for your candid reply. I confess my self unable to write a milder letter upon this subject than this I send you. My feelings are so irritated that the moment I begin to write my passions take the lead in the Sentiment and mingle in such a manner as you see by my composition. I strove as much as ever Mortal did to keep down my resentment; but I found it impossible and there was in doubt with respect to the propriety of what I had written.
I send you herewith the Letter of the Treasury; and that of my Answer, and if you are at leisure, and will write your sentiments upon the subject, in the manner you think I ought to answer, keeping in mind the charge and insult, and that too tame a submission will confirm them in the truth of the charges, I shall be much oblige[d] to you. One thing more I would have you keep your Eye upon, which is I intend to get out of the Department the moment I can do it without certain ruin to myself.
